Citation Nr: 0211604	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  97-17 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a fractured pisiform bone of the right hand, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

The veteran, his daughter and son, and daughter-in-law.



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to August 
1960.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
RO that denied compensable ratings for the service-connected 
residuals of a chip fracture of the right foot navicular bone 
and for the residuals of a fractured pisiform bone of the 
right hand.  

Following a July 1997 hearing at the RO, a Hearing Officer 
assigned a 10 percent rating for his service-connected right 
hand disability.  

Both issues were before the Board in January 2000 and were 
remanded for further development.  

Subsequently, these issues were again before the Board in 
October 2000 when a 10 percent rating evaluation was assigned 
for the veteran's service-connected right foot disability and 
the issue of the veteran's right hand disability was remanded 
again for additional development.  

Accordingly, the issue involving the service-connected right 
foot disability is no longer on appeal before the Board.  
Thus, the only issue currently before the Board is as stated 
on the first page of this document.  

In May 1999, a hearing was held at the RO before the 
undersigned Member of the Board who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected right hand pisiform bone fracture 
residuals are shown to be manifested by related deformity and 
moderate functional limitation due to pain; neither ankylosis 
nor a related neurological deficit is demonstrated.  



CONCLUSION OF LAW

The criteria for the assuagement of a rating higher than 10 
percent for the service-connected residuals of a fractured 
pisiform bone of the right hand have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.71a, 4.124a 
including Diagnostic Codes 5214, 5215 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In February 1997, the veteran underwent a VA examination.  
The veteran had complaints of poor manipulability of the 
right wrist in that he frequently dropped objects when using 
his right hand.  He also stated that he could not do 
strenuous activity with his right hand or wrist, but was able 
to do light activities.  

The examination revealed a slightly deformed and tender right 
wrist that exhibited pain on motion, weak grip and 
degenerative changes of the hand consistent with the 
veteran's age.  The examiner stated, however, that all joints 
showed full range of motion.  

Specifically, the right wrist extended to 70 degrees and 
flexed to 60 degrees, limited by pain.  X-ray studies of the 
right wrist revealed a healed fracture deformity involving 
the distal radius and ulna.  The examiner diagnosed the 
veteran as having residuals of a right pisiform bone 
fracture.  

During a July 1997 hearing at the RO, the veteran testified 
that he had no strength in his right hand, that he had 
problems grabbing and holding objects, and that his right 
wrist handicapped his entire life.  He further stated that he 
did not use medications, but used a nerve stimulator.  

In March 1999, the veteran underwent a VA examination.  The 
veteran stated that he had had limitation of motion in the 
right wrist since fracturing it in service and felt pain when 
turning objects and writing.  He also stated that he had been 
wearing a wrist splint for approximately ten years.  

Upon examination, the examiner noted that the right wrist was 
normal by palpation, but that the right forearm was one 
centimeter smaller than the left.  His strength "seemed" 
normal, but the veteran indicted pain on motion.  Right wrist 
dorsiflexion was to 55 degrees.  X-ray studies revealed bone 
demineralization secondary to a previous renal transplant and 
a fracture deformity.  The examiner diagnosed the veteran as 
having a history of a right wrist fracture with limitation of 
motion and deformity.  

At a May 1999 Board hearing at the RO, the veteran testified 
that, as a result of his service-connected right wrist 
injury, he had been wearing a wrist splint for three or four 
years, had decreased grip strength, had problems with 
grabbing and holding objects that affected life activities 
and that his wrist was now deformed.  He further stated that 
he experienced constant pain that was relieved by the use of 
a nerve simulator.  

In an August 1999 note, Dr. Gautam M. Shah, the veteran's 
private physician, stated that he had treated the veteran, 
among other things, for a right arm and wrist injury.  

During the April 2000 VA examination, the veteran had 
complaints of having daily pain and limitation of motion and 
had to wear a wrist splint.  The examination revealed 
tenderness of a "stocking glove type nature of the 
entirety" from the middle half of the forearm to all the 
metacarpophalangeal joints.  Circulation of the fingers of 
the right hand were normal.  

Upon grip testing, the examiner stated that there was a 
"moderate giveway weakness on the right."  The examiner 
also stated that, upon "pinwheel testing to sharp," there 
was varying areas of numbness and alternately normal areas 
from the lower half of the forearm down to the fingers.  His 
range of motion for the right wrist was that of dorsiflexion 
to 35 degrees, palmar flexion to 30 degrees, radial deviation 
to 15 degrees, and ulnar deviation to 35 degrees.  

In conclusion, the examiner stated that the veteran suffered 
from a status post fracture of the right wrist with residuals 
and moderate functional loss in dorsiflexion of approximately 
10 degrees, palmar flexion of 20 degrees and radial deviation 
of 10 to 15 degrees.  Ulnar deviation was within normal 
limits.  

In August 2001, the veteran underwent another VA examination.  
During the examination, the examiner reported that the 
veteran did "not allege any sort of right hand symptoms or 
limitations" and limited his complaints to his left hand.  

Upon examination of the right hand, the examiner found some 
atrophy of the intrinsic muscles of the hands, but further 
stated that he had good grip strength of 4+/5.  The veteran 
was able to oppose the thumb to all of the fingers and range 
of motion of the fingers was normal.  The range of motion of 
the right wrist was that of dorsiflexion to 56 degrees, 
plantar extension to 45 degrees, ulnar deviation to 35 
degrees, and radial deviation to 24 degrees.  

In conclusion, the VA examiner stated that there was no 
evidence of residuals of the reported right hand/wrist 
pisiform fracture.  Furthermore, he stated that "he ha[d] no 
allegation of symptoms and this would not be the cause of 
muscular atrophy."  

X-ray studies performed, following the examination, revealed 
moderate osteoporosis with no obvious acute pathology, mild 
degenerative changes involving the interphalangeal 
articulation of the fifth digit and the distal 
interphalangeal articulation of the second digit, and 
extensive arterial calcification.  

In April 2002, the veteran underwent a VA neurological 
examination.  The veteran again had complaints of having pain 
and weakness secondary to the right wrist fracture.  
Furthermore, the veteran stated that he had some loss of 
feeling in the fingertips of both hands.  

The examination revealed that the right hand was diffusely 
atrophic, particularly in the first dorsal interosseus, the 
abductor digiti minimi and the thenar eminences.  The 
examiner also noted diffuse weakness in the right hand at 4-
/5 without increased tone that did not follow any particular 
nerve or root area and was diffuse in nature.  

The veteran exhibited marked limitation of vibratory sense, 
as well as position, with relatively well-preserved "light 
touch and pin," although the examiner stated that these too 
were probably diminished.  There was no Tinsel sign and 
reflexes were 2+ and symmetric in the biceps and triceps.  

In summary, the VA examiner reported that the veteran had 
diffuse weakness in the right hand with some sensory loss 
consistent with a diffuse peripheral neuropathy, most likely 
related to the diabetes.  Furthermore, he stated that these 
symptoms are "not explainable by the previous fracture of 
the wrist."  

Furthermore, the veteran also underwent a VA orthopedic 
examination that same month.  Again, the veteran had 
complaints of having constant pain in the entire hand, wrist, 
and forearm, decreased strength and that he dropped things.  
The veteran also stated that he experienced weakness, 
fatigability and incoordination with normal and repeated use.  

The examination revealed tenderness over the volar and dorsal 
carpal region and dorsum of the hand, but not over the volar 
aspect of the hand.  Capillary circulation of the fingers 
were normal and grip was noted to be "essentially okay" for 
the veteran's age.  

The examiner further noted a deformity of the distal radius 
at the old fracture site with tenderness over both radial and 
ulnar styloids, but not over the pisiform.  The veteran 
exhibited a slight decrease of extension and a moderate 
decrease of flexion in the fingers.  His range of motion of 
the wrist was that of 75 degrees of dorsiflexion, 30 degrees 
of palmar flexion, 15 to 20 of degrees radial deviation, and 
30 degrees of ulnar deviation, all with slight pain.  

In conclusion, the examiner noted that the pisiform bone was 
in the wrist, not the hand, and that the x-ray studies taken 
of the pisiform revealed no evidence of a fracture.  

Thus, the examiner reported there were "no fracture 
residuals of any alleged pisiform fracture, with no weakness, 
fatigability, or incoordination and, while he does have these 
matters in the wrist, this is related to his old distal 
radius fracture."  

Furthermore, the VA examiner stated there was no functional 
limitation due to pain, no influence of range of motion or 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  

Finally, VA treatment records show that in September 1997, 
the veteran had complaints of having wrist pain and that, in 
November 1999, x-ray studies revealed demineralized bones and 
a distal radius fracture deformity.  Likewise, in December 
1999, a wrist splint was ordered for the veteran, and in 
January 1999, the veteran stated that he suffered from 
paralysis of the right arm.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support him claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the February 1997 Statement of 
the Case and June 1998 and June 2002 Supplemental Statements 
of the Case issued during the pendency of the appeal, as well 
as the August 2001 letter, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available relevant evidence identified by 
the veteran has been obtained and associated with the claims 
folder.  Moreover, the veteran underwent a several VA 
examinations in conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that his right wrist disability is more 
disabling than the currently assigned 10 percent evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  Where entitlement to compensation 
has already been established, however, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

Furthermore, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2001).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

The veteran is currently rated at 10 percent under Diagnostic 
Code 5215.  

Pursuant to Diagnostic Code 5215, a rating of 10 percent is 
warranted where dorsiflexion is less that 15 degrees and a 10 
percent rating is also assigned where palmar flexion is 
limited in line with the forearm.  The veteran is right-
handed, but under Code 5215, the same rating applies 
regardless of whether the injured extremity is dominant.  
Thus, the highest rating available under Diagnostic Code 5215 
is 10 percent.  

In addition, a greater evaluation is available for ankylosis 
of the wrist under Diagnostic Code 5214.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2001).  There is, however, no 
indication in the record that the veteran has ankylosis of 
the wrist so as to warrant consideration under this 
Diagnostic Code.  

Full range of motion of the wrist is measured from zero to 70 
degrees dorsiflexion, zero to 80 degrees palmar flexion, zero 
to 45 degrees ulnar deviation, and zero to 20 degrees radial 
deviation.  38 C.F.R. § 4.71, Plate I (2001).  

After carefully analyzing the evidence, the Board concludes 
that a rating higher than 10 percent is not warranted for the 
veteran's service-connected right hand  fracture residuals.  

In this respect, the Board notes that a 10 percent rating is 
the maximum allowable rating under Diagnostic Code 5215.  The 
Court has held, however, that where a veteran is in receipt 
of the highest schedular evaluation for limitation of motion, 
and a higher evaluation requires ankylosis, the provisions of 
38 C.F.R. §§ 4.40, 4.45 are not for application.  Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997).  

Likewise, even though the Board recognizes that the veteran 
suffers from daily pain, and that the affect of pain was 
considered in rating the veteran's right wrist disability, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

Furthermore, the Board finds that the evidence of record does 
not present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2001).  

As noted hereinabove, there is no showing that the veteran's 
service-connected right wrist disability has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned, 10 percent 
evaluation); has necessitated frequent periods of 
hospitalization; or has otherwise rendered inadequate the 
regular schedular criteria.  

Although the veteran has been hospitalized in the past, the 
hospitalizations were for unrelated disabilities without 
mention of the service-connected disability.  Therefore, in 
the absence of evidence of such factors, the Board is not 
required to further develop the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995). 

Furthermore, even though the medical evidence shows that the 
veteran's right wrist exhibits decreased grip strength, 
limitation of motion, deformity and atrophy, the August 2001 
VA examiner stated that there was no evidence of residuals of 
the reported pisiform fracture, and that this type of 
fracture would not cause muscle atrophy.  

Similarly, even though recent x-ray studies revealed bone 
demineralization and the veteran has been diagnosed with 
arthritis of the hand on one occasion, this was attributed to 
old aging.  Likewise, the veteran was diagnosed as having 
arthritis of the fingers, but not the wrist.  

Additionally, the April 2002 VA orthopedic examiner concluded 
that there was no evidence of residuals related to a pisiform 
fracture, but that the symptoms would be related to an old 
distal radius fracture.  

Although the April 2002 VA neurological examiner found 
weakness and sensory loss in the right hand, he attributed 
these symptoms to a diffuse peripheral neuropathy, most 
likely secondary to the veteran's diabetes.  Furthermore, he 
added that these symptoms are "not explainable by the 
previous fracture of the wrist."  

Therefore, while the Board acknowledges that the veteran 
suffers from a disability of the right wrist, the evidence 
does not demonstrate that the veteran's current symptoms 
warrant a rating higher than 10 percent or that the symptoms 
are necessarily related to the fractured pisiform bone 
suffered in service.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an increased rating for the veteran's service-
connected residuals of a fractured right pisiform bone is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).


ORDER

An increased rating, higher than 10 percent, for the 
veteran's service-connected residuals of a fractured right 
pisiform bone of the right hand is not warranted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

